DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: The continuation data should be listed on page 1 of the specification under the heading CROSS-REFERENCE TO RELATED APPLICATIONS.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara et al. (US 2011/0014833).
Regarding claims 1, 3 and 5:  Hagiwara et al. (US ‘833) discloses polyamide resins [abstract], wherein Example 3 [Ex. 3; 0095; Table 1, Ex. 3] prepares a polyamide from 101.89 g Jeffamine ED 600 (total amine 3.21 meq/g), 32.17 g Jeffamine ED 900 (total amine 2.16 meq/g), 28.98 g adipic acid (146.14 g/mol; 0.2 mol) and 50.00 g ε-caprolactam (113.16 g/mol; 0.44 mol) [Ex. 3; 0095; Table 1, Ex. 3].  The resulting polyamide has a terminal carboxyl group concentration ([COOH]) [0073-0074] of 27 eq/ton, a terminal amino group concentration 2]) [0071-0072] of 21 eq/ton, and a Mn of 42,000 [Ex. 3; 0095; Table 1, Ex. 3]; corresponding to X/Y of 4.7/1; Ac/Aa of 100/78.
Hagiwara et al. (US ‘833) does not disclose Ac/Aa of 100/80.  However, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) [See MPEP 2144.05].  Therefore, at the time of invention a person of ordinary skill in the art would have found it obvious to have prepared a polyamide having an Ac/Aa of 100/80 as 100/80 is close enough to 100/78.
Note Jeffamine ED 600: 

    PNG
    media_image1.png
    82
    336
    media_image1.png
    Greyscale
(x+z)=3.6, y=9 [0013, 0034-0035; (see also instant specification [0087])];
Note Jeffamine ED 900:

    PNG
    media_image1.png
    82
    336
    media_image1.png
    Greyscale
(x+z)~6, y~12.5 [0013, 0034].
Regarding claim 2:  Hagiwara et al. (US ‘833) discloses polyether diamine of general formula (I) with R as a branched alkylene of 3 carbons and n of 13-26 repeating units [0012].
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) [see MPEP 2144.06].
Regarding claim 4:  Hagiwara et al. (US ‘833) discloses the basic claimed resin [as set forth above with respect to claim 1].
Hagiwara et al. (US ‘833) does not specifically disclose a mole ratio of Ma/Mb of 95/100 to 100/95.  However, differences in concentration will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) [see MPEP 2144.05].
Regarding claims 6 and 8:  Hagiwara et al. (US ‘833) discloses the basic claimed resin [as set forth above with respect to claim 1].
The claimed effects and physical properties, i.e. a Shore D hardness of 60 or more [instant claim 6]; a breaking stress of 30 MPa or more [instant claim 8], would implicitly be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
Regarding claim 7:  Hagiwara et al. (US ‘833) discloses and elongation [0081-0082] of 1100% [Ex. 3; 0095; Table 1, Ex. 3].
Regarding claims 9-12 and 15:  Hagiwara et al. (US ‘833) discloses a film [0081-0082], as well as a seam stopper as a layer of an airbag [0067].
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim [see MPEP 2111.02].
Regarding claims 13-14:  Hagiwara et al. (US ‘833) discloses reacting Jeffamine ED 600, Jeffamine ED 900, adipic acid and ε-caprolactam in a stirred reactor at 230 oC [Ex. 3; 0095; Table 1, Ex. 3].  

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767